RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 05a0248p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                             X
                                         Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                              -
                                                              -
                                                              -
                                                                           No. 02-1766
               v.
                                                              ,
                                                               >
 DAMON DUNBAR,                                                -
                                       Defendant-Appellant. -
                                                             N


                                              Filed: June 8, 2005
             Before: MOORE and ROGERS, Circuit Judges; FORESTER, District Judge.*
                                              _________________
                                                   ORDER
                                              _________________
        On February 9, 2004, this court issued an opinion affirming Defendant Damon Dunbar’s
conviction and sentence. United States v. Dunbar, 357 F.3d 582 (6th Cir. 2004). On January 24,
2005, the United States Supreme Court granted Dunbar’s petition for a writ of certiorari, vacated
the judgment of this court, and remanded to this court for further consideration in light of United
States v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005). Dunbar v. United States, ___ U.S. ___, 125
S. Ct. 1029 (2005). We reinstate our opinion of February 9, 2004, affirming Dunbar’s conviction,
with the exception of Part II.B. With respect to Dunbar’s sentence, we vacate the judgment and
sentence of the district court, and remand to the district court for resentencing in accordance with
Booker.
                                                      ENTERED BY ORDER OF THE COURT


                                                            /s/ Leonard Green
                                                      ______________________________________
                                                                   Clerk




         *
          The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by
designation.


                                                          1